                       Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 1 of 23


                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7 Attorneys for Defendant
                     FRESNO DEPUTY SHERIFF’S
                   8 ASSOCIATION

                   9                            IN THE UNITED STATES DISTRICT COURT
               10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
               11                                            FRESNO DIVISION
               12 CESAR CAMPOS, LATANA M.                                  Case No. 1:18-cv-01660 AWI-EPG
                  CHANDAVONG, NENG HER, NICK
               13 VANG, and HUGH X. YANG,                                  DEFENDANT FRESNO DEPUTY
                                                                           SHERIFF’S ASSOCIATION’S
               14                      Plaintiffs,                         STATEMENT OF RECENT DECISION IN
                                                                           SUPPORT OF MOTION TO DISMISS
               15               v.
               16 FRESNO DEPUTY SHERIFF’S                                  [FRCP 12(b)(1) and 12(b)(6)]
               17 ASSOCIATION; COUNTY OF FRESNO,                           Complaint Filed: December 6, 2018

               18                      Defendants.

               19

               20               Defendant Fresno Deputy Sheriff’s Association herewith submits recent authority decided
               21 after submission of the papers and relevant to its Motion to Dismiss in the above-captioned matter.

               22 / / /

               23 / / /

               24 / / /

               25 / / /

               26 / / /
               27 / / /

               28 / / /
MESSING ADAM &
                       00094006-1                                      1
  JASMINE LLP
ATTORNEYS AT LAW
                         DEFENDANT FRESNO DEPUTY SHERIFF’S ASSOCIATION’S STATEMENT OF RECENT DECISION IN
                                                 SUPPORT OF MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 2 of 23


                   1            Attached hereto as Exhibit A is a true and correct copy of the September 16, 2020 Opinion

                   2 by Hon. M. Margaret McKeown of the United States Court of Appeals for the Ninth Circuit

                   3 affirming the district court’s dismissal in Belgau v. Inslee, et al., Case No. 19-35137 (D.C. No.

                   4 3:18-cv-05620-RJB).

                   5

                   6 Dated: September 17, 2020                    MESSING ADAM & JASMINE LLP

                   7

                   8
                                                                  By          /s/ Monique Alonso
                   9                                                   Gary M. Messing
                                                                       Jason H Jasmine
               10                                                      Monique Alonso
                                                                       Attorneys for Defendant FRESNO DEPUTY
               11
                                                                       SHERIFF’S ASSOCIATION
               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00094006-1                                       2
  JASMINE LLP
ATTORNEYS AT LAW
                         DEFENDANT FRESNO DEPUTY SHERIFF’S ASSOCIATION’S STATEMENT OF RECENT DECISION IN
                                                 SUPPORT OF MOTION TO DISMISS
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 3 of 23




                Exhibit A
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 1 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 4 of 23




                           FOR PUBLICATION

             UNITED STATES COURT OF APPEALS
                  FOR THE NINTH CIRCUIT

           MELISSA BELGAU; DONNA BYBEE;            No. 19-35137
           MICHAEL STONE; RICHARD
           OSTRANDER; MIRIAM TORRESPL;                D.C. No.
           KATHERINE NEWMAN; GARY HONC,            3:18-cv-05620-
                        Plaintiffs-Appellants,          RJB

                            v.
                                                     OPINION
           JAY ROBERT INSLEE, in His Official
           Capacity as Governor of the State of
           Washington; DAVID SCHUMACHER,
           in His Official Capacity as Director
           of the Washington Office of
           Financial Management; JOHN
           WEISMAN, in His Official Capacity
           as Director of the Washington
           Department of Health; CHERYL
           STRANGE, in Her Official Capacity
           as Director of the Washington
           Department of Social Health and
           Services; ROGER MILLAR, in His
           Official Capacity as Director of the
           Washington Department of
           Transportation; JOEL SACKS, in His
           Official Capacity as Dir. of
           Washington Department of Labor
           and Industries; WASHINGTON
           FEDERATION OF STATE EMPLOYEES,
           (AFSCME, Council 28),
                           Defendants-Appellees.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 2 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 5 of 23




          2                       BELGAU V. INSLEE

                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert J. Bryan, District Judge, Presiding

                     Argued and Submitted December 10, 2019
                               Seattle, Washington

                              Filed September 16, 2020

               Before: M. Margaret McKeown and Morgan Christen,
              Circuit Judges, and M. Douglas Harpool, * District Judge.

                            Opinion by Judge McKeown


                                    SUMMARY **


                                     Civil Rights

              The panel affirmed the district court’s dismissal of a
          putative class action brought pursuant to 42 U.S.C. § 1983
          alleging that deduction of union dues from plaintiffs’
          paychecks violated the First Amendment.

             Plaintiffs are public employees who signed membership
          agreements authorizing Washington state to deduct union
          dues from their paychecks and transmit them to the
          Washington Federation of State Employees, AFSCME

                *
                The Honorable M. Douglas Harpool, United States District Judge
          for the Western District of Missouri, sitting by designation.
                **
                 This summary constitutes no part of the opinion of the court. It
          has been prepared by court staff for the convenience of the reader.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 3 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 6 of 23




                               BELGAU V. INSLEE                       3

          Council 28 (“WFSE”). They had the option of declining
          union membership and paying fair-share representation (or
          agency) fees. After the decision in Janus v. American
          Federation of State, County, and Municipal Employees,
          Council 31, 138 S. Ct. 2448 (2018), which held that
          compelling nonmembers to subsidize union speech is
          offensive to the First Amendment, employees notified
          WFSE that they no longer wanted to be union members or
          pay dues. Per this request, WFSE terminated employees’
          union memberships. However, pursuant to the terms of
          revised membership agreements, Washington continued to
          deduct union dues from employees’ wages until an
          irrevocable one-year term expired.

              The panel held that plaintiffs’ claims against WFSE
          failed under § 1983 for lack of state action. The panel held
          that neither Washington’s role in the alleged
          unconstitutional conduct nor its relationship with WFSE
          justified characterizing WFSE as a state actor. At bottom,
          Washington’s role was to enforce a private agreement. See
          Roberts v. AT&T Mobility LLC, 877 F.3d 833, 844 (9th Cir.
          2017) (“there is no state action simply because the state
          enforces [a] private agreement”). Because the private dues
          agreements did not trigger state action and independent
          constitutional scrutiny, the district court properly dismissed
          the claims against WFSE.

               Addressing whether the claims for prospective relief
          against Washington were moot, the panel held that the
          claims fell within the “capable of repetition yet evading
          review” mootness exception. The panel held that the
          challenged action, continued payroll deduction of union dues
          after an employee objects to union membership, capped at a
          period of one year, was too short for judicial review to run
          its course.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 4 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 7 of 23




          4                   BELGAU V. INSLEE

              The panel held that the First Amendment claim for
          prospective relief against Washington failed because
          employees affirmatively consented to the deduction of union
          dues. The panel rejected employees’ argument that the
          Supreme Court’s decision in Janus voided the commitment
          they made and now required the state to insist on strict
          constitutional waivers with respect to deduction of union
          dues. The panel held that Janus did not extend a First
          Amendment right to avoid paying union dues, and in no way
          created a new First Amendment waiver requirement for
          union members before dues are deducted pursuant to a
          voluntary agreement. The panel held that neither state law
          nor the collective bargaining agreement compelled
          involuntary dues deduction and neither violated the First
          Amendment. The panel concluded that in the face of
          plaintiffs’ voluntary agreement to pay union dues and in the
          absence of any legitimate claim of compulsion, the district
          court appropriately dismissed the First Amendment claim
          against Washington.


                                 COUNSEL

          James G. Abernathy (argued), Olympia, Washington, for
          Plaintiffs-Appellants.

          Matthew J. Murray (argued), Scott A. Kronland, and P.
          Casey Pitts, Altshuler Berzon LLP, San Francisco,
          California; Edward E. Younglove III, Younglove & Coker
          PLLC, Olympia, Washington; for Defendant-Appellee
          Washington Federation of State Employees, (AFSCME,
          Council 28).

          Alicia Orlena Young (argued), Senior Counsel; Kelly M.
          Woodward, Attorney; Robert W. Ferguson, Attorney
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 5 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 8 of 23




                               BELGAU V. INSLEE                      5

          General; Office of the Attorney General, Olympia,
          Washington; for Defendants-Appellees Jay Robert Inslee,
          David Schumacher, John Weisman, Cheryl Strange, Roger
          Millar, and Joel Sacks.


                                  OPINION

          McKEOWN, Circuit Judge:

              The Supreme Court’s decision in Janus v. American
          Federation of State, County, and Municipal Employees,
          Council 31 was a gamechanger in the world of unions and
          public employment. 138 S. Ct. 2448 (2018). In Janus the
          Court concluded that compelling nonmembers to subsidize
          union speech is offensive to the First Amendment. Public
          employers stopped automatically deducting representation
          fees from nonmembers.

              But the world did not change for Belgau and others who
          affirmatively signed up to be union members. Janus
          repudiated agency fees imposed on nonmembers, not union
          dues collected from members, and left intact “labor-relations
          systems exactly as they are.” Id. at 2485 n.27. Belgau and
          fellow union-member employees claim that, despite their
          agreement to the contrary, deduction of union dues violated
          the First Amendment. Their claim against the union fails
          under 42 U.S.C. § 1983 for lack of state action, a threshold
          requirement. Their First Amendment claim for prospective
          relief against Washington state also fails because Employees
          affirmatively consented to deduction of union dues. Neither
          state law nor the collective bargaining agreement compels
          involuntary dues deduction and neither violates the First
          Amendment. We affirm the district court’s dismissal of the
          case.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 6 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 9 of 23




          6                    BELGAU V. INSLEE

                               BACKGROUND

              The putative class action plaintiffs Melissa Belgau,
          Michael Stone, Richard Ostrander, Miriam Torres,
          Katherine Newman, Donna Bybee, and Gary Honc
          (collectively, “Employees”) work for Washington state and
          belong to a bargaining unit that is exclusively represented by
          the Washington Federation of State Employees, AFSCME
          Council 28 (“WFSE”).          See RCW 41.80.080(2)–(3).
          Washington employees are not required to join a union to get
          or keep their jobs, though around 35,000 of the 40,000
          employees in the bargaining unit are WFSE members. See
          RCW 41.80.050.

              Employees became union members within three months
          of starting work. They signed membership agreements
          authorizing their employer, Washington state, to deduct
          union dues from their bi-weekly paychecks and transmit
          them to WFSE.

              At the time Employees signed the membership cards,
          union dues were between 1.37% and 1.5% of base wages.
          They had the option of declining union membership and
          paying fair-share representation (or agency) fees, which
          were approximately 65–79% of union dues. Agency fees
          covered the cost incurred by the union in representing the
          interests of all employees—members and nonmembers
          alike—in the bargaining unit over the terms of employment.
          See Abood v. Detroit Bd. of Educ., 431 U.S. 209, 232, 235
          (1977), overruled by Janus, 138 S. Ct. 2448. The monies
          could not be used for First Amendment activities that were
          “not germane to [the union’s] duties as collective-bargaining
          representative.” Id. at 235.

            Joining the union conferred rights and benefits.
          Employees could vote on the ratification of collective
  Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 7 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 10 of 23




                                   BELGAU V. INSLEE                              7

           bargaining agreements, vote or run in WFSE officer
           elections, serve on bargaining committees, and otherwise
           participate in WFSE’s internal affairs. Employees also
           enjoyed members-only benefits, including discounts on
           goods and services, access to scholarship programs, and the
           ability to apply for disaster/hardship relief grants.

               Based on the authorization in the membership
           agreements, Washington deducted union dues from
           Employees’ paychecks. Article 40 of the 2017–2019
           collective bargaining agreement (“CBA”) between
           Washington and WFSE required Washington to deduct “the
           membership dues from the salary of employees who request
           such deduction . . . on a Union payroll deduction
           authorization card,” and to “honor the terms and conditions”
           of these membership cards. Washington law also directed
           Washington to collect the dues on behalf of WFSE from
           union members who authorized the deduction. See RCW
           41.80.100(3)(a). 1

               In 2017, WFSE circulated a revised membership
           agreement. The revised card, a single-page document,
           headlined: “Yes!” the signatory “want[s] to be a union
           member.” A series of voluntary authorizations followed.
           The signatory “voluntarily authorize[ed]” and “direct[ed]”
           Washington to deduct union dues and remit them to WFSE.
           The signatory agreed that the “voluntary authorization” will
           be “irrevocable for a period of one year.” The signatory
           reiterated and confirmed these voluntary authorizations

                1
                  Citations are to the section numbers in effect at the time of the
           deductions. The current version of RCW 41.80.100, which became
           effective on July 28, 2019, removes the authority for collecting
           representation fees but leaves intact the language about collecting
           membership dues. See Washington Laws of 2019, ch. 230 §§ 15, 18.
  Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 8 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 11 of 23




           8                   BELGAU V. INSLEE

           above the signature line. Employees were not required to
           sign the revised cards to keep their jobs or remain as WFSE
           members. Employees signed the revised cards.

               After the Supreme Court decided Janus in June 2018,
           Washington and WFSE promptly amended the operative
           2017–2019 CBA. These July 2018 and August 2018 Memos
           of Understanding removed Washington’s authority to deduct
           an “agency shop fee, non-association fee, or representation
           fee” from nonmember paychecks. However, the updated
           provision did not change Washington’s obligation to collect
           “membership dues” from those who authorized the
           deduction and to “honor the terms and conditions of each
           employee’s signed membership cards.”

               After the Janus decision, Employees notified WFSE that
           they no longer wanted to be union members or pay dues. Per
           this request, WFSE terminated Employees’ union
           memberships. However, pursuant to the terms of the revised
           membership agreements, Washington continued to deduct
           union dues from Employees’ wages until the irrevocable
           one-year terms expired. The dues were last collected from
           Employees when the one-year terms expired in April 2019.

               In August 2018, Employees filed a putative class action
           against the state defendants—Washington State Governor
           Jay Inslee, and state agency directors and secretaries David
           Schumacher, John Weisman, Cheryl Strange, Roger Millar,
           and Joel Sacks (collectively, “Washington”)—and WFSE
           alleging that the dues deductions violated their First
           Amendment rights and unjustly enriched WFSE.
           Employees sought injunctive relief against Washington from
           continued payroll deduction of union dues, and
           compensatory damages and other relief against WFSE for
           union dues paid thus far. The district court granted summary
           judgment for Washington and WFSE and dismissed the case.
  Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 9 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 12 of 23




                                BELGAU V. INSLEE                       9

                                   ANALYSIS

           I. THE § 1983 CLAIM AGAINST         THE   UNION FAILS    FOR
              LACK OF STATE ACTION

               The gist of Employees’ claim against the union is that it
           acted in concert with the state by authorizing deductions
           without proper consent in violation of the First Amendment.
           The fallacy of this approach is that it assumes state action
           sufficient to invoke a constitutional analysis. To establish a
           claim under 42 U.S.C. § 1983, Employees must show that
           WFSE deprived them of a right secured by the Constitution
           and acted “under color of state law.” Collins v. Womancare,
           878 F.2d 1145, 1147 (9th Cir. 1989). The Supreme Court
           has long held that “merely private conduct, however
           discriminatory or wrongful,” falls outside the purview of the
           Fourteenth Amendment. Blum v. Yaretsky, 457 U.S. 991,
           1002 (1982) (citation omitted).

                The state action inquiry boils down to this: is the
           challenged conduct that caused the alleged constitutional
           deprivation “fairly attributable” to the state? Naoko Ohno v.
           Yuko Yasuma, 723 F.3d 984, 993 (9th Cir. 2013); see Blum,
           457 U.S. at 1004 (“constitutional standards are invoked only
           when it can be said that the State is responsible for the
           specific conduct of which the plaintiff complains”); Flagg
           Bros., Inc. v. Brooks, 436 U.S. 149, 156 (1978) (the
           challenged unconstitutional conduct must be “properly
           attributable to the State”). The answer here is simple: no.

               We employ a two-prong inquiry to analyze whether
           Washington’s “involvement in private action is itself
           sufficient in character and impact that the government fairly
           can be viewed as responsible for the harm of which plaintiff
           complains.” Ohno, 723 F.3d at 994; see Lugar v.
           Edmondson Oil Co., 457 U.S. 922, 937 (1982) (two-prong
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 10 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 13 of 23




           10                    BELGAU V. INSLEE

           test). The first prong—“whether the claimed constitutional
           deprivation resulted from ‘the exercise of some right or
           privilege created by the State or by a rule of conduct imposed
           by the state or by a person for whom the State is
           responsible’”—is not met here. Ohno, 723 F.33d at 994
           (quoting Lugar, 457 U.S. at 937). It is important to unpack
           the essence of Employees’ constitutional challenge: they do
           not generally contest the state’s authority to deduct dues
           according to a private agreement. Rather, the claimed
           constitutional harm is that the agreements were signed
           without a constitutional waiver of rights. Thus, the “source
           of the alleged constitutional harm” is not a state statute or
           policy but the particular private agreement between the
           union and Employees. Id.

                Nor can Employees prevail at the second step—“whether
           the party charged with the deprivation could be described in
           all fairness as a state actor.” Id. As a private party, the union
           is generally not bound by the First Amendment, see United
           Steelworker of Am. v. Sadlowski, 457 U.S. 102, 121 n.16
           (1982), unless it has acted “in concert” with the state “in
           effecting a particular deprivation of constitutional right,”
           Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir.
           2012) (citations omitted). A joint action between a state and
           a private party may be found in two scenarios: the
           government either (1) “affirms, authorizes, encourages, or
           facilitates unconstitutional conduct through its involvement
           with a private party,” or (2) “otherwise has so far insinuated
           itself into a position of interdependence with the non-
           governmental party,” that it is “recognized as a joint
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 11 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 14 of 23




                                 BELGAU V. INSLEE                         11

           participant in the challenged activity.” Ohno, 723 F.33d
           at 996. Neither exists here. 2

               No Coercion or Oversight. The state’s role here was to
           permit the private choice of the parties, a role that is neither
           significant nor coercive. See Am. Mfrs. Mut. Ins. Co. v.
           Sullivan, 526 U.S. 40, 54 (1999) (requiring “significant
           assistance”); Lugar, 457 U.S. at 937 (requiring “significant
           aid”). The private party cannot be treated like a state actor
           where the government’s involvement was only to provide
           “mere approval or acquiescence,” “subtle encouragement,”
           or “permission of a private choice.” See Sullivan, 526 U.S.
           at 52–54.

               WFSE and Employees entered into bargained-for
           agreements without any direction, participation, or oversight
           by Washington. “The decision” to deduct dues from
           Employees’ payrolls was “made by concededly private
           parties,” and depended on “judgments made by private
           parties without standards established by the State.” Id. at 52
           (citation omitted); see Pinhas v. Summit Health, Ltd.,
           894 F.2d 1024, 1034 (9th Cir. 1989) (“Only private actors
           were responsible for the [challenged] decision” where “the
           decision ultimately turned on the judgments made by private
           parties according to professional standards that are not
           established by the State.” (quotation marks and citation
           omitted)). Therefore, when Employees “signed” the
           membership cards that authorized the dues deductions, they
           “did not do so because of any state action.” Duffield v.
           Robertson Stephens & Co., 144 F.3d 1182, 1201 (9th Cir.

               2
                 Nor does WFSE qualify as a state actor under other tests the
           Supreme Court has articulated—the public function, the state
           compulsion, and the governmental nexus tests. See Desert Palace,
           398 F.3d at 1140.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 12 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 15 of 23




           12                   BELGAU V. INSLEE

           1998), overruled on other grounds by E.E.O.C. v. Luce,
           Forward, Hamilton & Scripps, 345 F.3d 742 (9th Cir. 2003);
           see Canlis v. San Joaquin Sheriff’s Posse Comitatus,
           641 F.2d 711, 717 (9th Cir. 1981) (“purely private”
           decisions, “exclusively from within the organization itself,”
           do not make WFSE a state actor).

               Although Washington was required to enforce the
           membership agreement by state law, it had no say in shaping
           the terms of that agreement. The state “cannot be said to
           provide ‘significant assistance’ to the underlying acts that
           [Employees] contends constituted the core violation of its
           First Amendment rights” if the “law requires” Washington
           to enforce the decisions of others “without inquiry into the
           merits” of the agreement. Ohno, 723 F.3d at 996–97.
           Washington’s “mandatory indifference to the underlying
           merits” of the authorization “refutes any characterization” of
           WFSE as a joint actor with Washington. Id. at 997.

               Ministerial Processing. At best, Washington’s role in
           the allegedly unconstitutional conduct was ministerial
           processing of payroll deductions pursuant to Employees’
           authorizations.      But providing a “machinery” for
           implementing the private agreement by performing an
           administrative task does not render Washington and WFSE
           joint actors. Sullivan, 526 U.S. at 54. Much more is
           required; the state must have “so significantly encourage[d]
           the private activity as to make the State responsible for” the
           allegedly unconstitutional conduct. Id. at 53.

               No Symbiotic Relationship. Nor did Washington
           “insinuate[] itself into a position of interdependence with”
           WFSE. Ohno, 723 F.3d at 996 (citation omitted). A merely
           contractual relationship between the government and the
           non-governmental party does not support joint action; there
           must be a “symbiotic relationship” of mutual benefit and
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 13 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 16 of 23




                                BELGAU V. INSLEE                       13

           “substantial degree of cooperative action.” Sawyer v.
           Johansen, 103 F.3d 140, 140 (9th Cir. 1996); Collins,
           878 F.2d at 1154. Thus, no significant interdependence
           exists unless the “government in any meaningful way
           accepts benefits derived from the allegedly unconstitutional
           actions.” See Ohno, 723 F.3d at 997. Here Washington
           received no benefits as a passthrough for the dues collection.
           The state remitted the total amount to WFSE and kept
           nothing for itself. Far from acting in concert, the parties
           opposed one another at the collective bargaining table. See
           Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179,
           196 (1988) (where the private actor “acted much more like
           adversaries than like partners,” the private actor is “properly
           viewed as . . . at odds with the State”). Because neither
           Washington’s role in the alleged unconstitutional conduct
           nor its relationship with WFSE justify characterizing WFSE
           as a state actor, Employees cannot establish the threshold
           state action requirement.

               We are not persuaded by Employees’ attempt to avoid
           the state action analysis by framing their grievances as a
           direct challenge to government action. This approach does
           not square with their theory of allegedly insufficient consent
           for dues deduction, rather than a challenge to the law or the
           CBA. As we have observed, “[i]f every private right were
           transformed into a governmental action just by raising a
           direct constitutional challenge, the distinction between
           private and governmental action would be obliterated.”
           Roberts v. AT&T Mobility LLC, 877 F.3d 833, 839 (9th Cir.
           2017) (citation omitted).

               Neither are we swayed by Employees’ attempt to fill the
           state-action gap by equating authorized dues deduction with
           compelled agency fees. The actual claim is aimed at
           deduction of dues without a constitutional waiver, not a
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 14 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 17 of 23




           14                       BELGAU V. INSLEE

           deduction of agency fees, which did not occur. 3 See Blum,
           457 U.S. at 1004 (state action analysis is aimed at “the
           specific conduct of which the plaintiff complains” (emphasis
           added)).

               At bottom, Washington’s role was to enforce a private
           agreement. See Roberts, 877 F.3d at 844 (“there is no state
           action simply because the state enforces [a] private
           agreement”). Because the private dues agreements do not
           trigger state action and independent constitutional scrutiny,
           the district court properly dismissed the claims against
           WFSE. 4

           II. EMPLOYEES HAVE NO FIRST AMENDMENT CLAIM
               AGAINST THE STATE

                A. MOOTNESS

               Employees’ sole remaining claim against Washington is
           for an injunction prohibiting the continued deduction of dues
           despite signed deduction authorizations. When Employees
           filed the complaint, Washington was still deducting union
           dues from their payrolls; however, the deductions ceased
           when the one-year payment commitment periods expired. A
           live dispute “must be extant at all stages of review, not
           merely at the time the complaint is filed.” Preiser v.

                3
                 Our conclusion that state action is absent in the deduction and the
           transfer of union dues does not implicate the Seventh Circuit’s analysis
           on the collection of agency fees. See Janus v. Am. Federation of State,
           Cty. and Municipal Employees, Council 31, 942 F.3d 352, 361 (7th Cir.
           2019) (“Janus II”).
                4
                  The district court also properly dismissed the unjust enrichment
           claim against the union in light of the contractual agreement between the
           parties. See Young v. Young, 164 Wash. 2d 477, 484–85 (2008).
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 15 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 18 of 23




                                BELGAU V. INSLEE                       15

           Newkirk, 422 U.S. 395, 401 (1975) (citations omitted).
           Thus, any prospective injunction would not provide relief for
           Employees’ mooted claim. See Ruiz v. City of Santa Maria,
           160 F.3d 543, 549 (9th Cir. 1998) (“Claims for injunctive
           relief become moot when the challenged activity ceases” and
           “the alleged violations could not reasonably be expected to
           recur” (citation omitted)). But we are not deprived of
           jurisdiction because the claim falls within an exception to
           mootness.

               In the class action context, a “controversy may exist . . .
           between a named defendant and a member of the class
           represented by the named plaintiff, even though the claim of
           the named plaintiff has become moot.” Sosna v. Iowa,
           419 U.S. 393, 402 (1975). The Court extended this principle
           to situations where, as here, the district court has not ruled
           on class certification. See Gerstein v. Pugh, 420 U.S. 103,
           110 n.11 (1975). A claim qualifies for this “limited”
           exception if “the pace of litigation and the inherently
           transitory nature of the claims at issue conspire to make
           [mootness] requirement difficult to fulfill.” United States v.
           Sanchez-Gomez, 138 S. Ct. 1532, 1539 (2018).

               Such an inherently transitory, pre-certification class-
           action claim falls within the “capable of repetition yet
           evading review” mootness exception if (1) “the duration of
           the challenged action is ‘too short’ to allow full litigation
           before it ceases,” Johnson v. Rancho Santiago Cmty Coll.
           Dist., 623 F.3d 1011, 1019 (9th Cir. 2010), and (2) there is a
           reasonable expectation that the named plaintiffs could
           themselves “suffer repeated harm” or “‘it is certain that other
           persons similarly situated’ will have the same complaint,”
           Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1089–90 (9th
           Cir. 2011) (quoting Gerstein, 420 U.S. at 110 n.11).
           Employees’ claim satisfies both conditions.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 16 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 19 of 23




           16                    BELGAU V. INSLEE

              The challenged action—continued payroll deduction of
           union dues after an employee objects to union
           membership—is capped at a period of one year, which is too
           short for the judicial review to “run its course.” See Johnson,
           623 F.3d at 1019 (three years is “too short”). Because
           Washington continued to deduct union dues until the one-
           year terms expired, other persons similarly situated could be
           subjected to the same conduct. For these reasons, we
           exercise jurisdiction over Employees’ claim against
           Washington.

                B. THE FIRST AMENDMENT

               Employees do not claim that joining a union was a
           condition of their job; they chose to join WFSE. Employees
           do not offer a serious argument that they were coerced to
           sign the membership cards; they voluntarily authorized
           union dues to be deducted from their payrolls. Employees
           do not argue they were later required to sign the revised
           union cards; they signed those documents and made the
           commitment to pay dues for one year. These facts speak to
           a contractual obligation, not a First Amendment violation.
           Employees instead argue that the Court’s decision in Janus
           voided the commitment they made and now requires the
           state to insist on strict constitutional waivers with respect to
           deduction of union dues. This argument ignores the facts
           and misreads Janus.

               The First Amendment does not support Employees’ right
           to renege on their promise to join and support the union.
           This promise was made in the context of a contractual
           relationship between the union and its employees. When
           “legal obligations . . . are self-imposed,” state law, not the
           First Amendment, normally governs. See Cohen v. Cowles
           Media Co., 501 U.S. 663, 671 (1991); Erie Telecomms., Inc.
           v. City of Erie, Pa., 853 F.2d 1084, 1989–90 (3d Cir. 1988)
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 17 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 20 of 23




                                BELGAU V. INSLEE                     17

           (distinguishing a First Amendment challenge from a claim
           to enforce “contractual obligations under the franchise and
           access agreements”). Nor does the First Amendment
           provide a right to “disregard promises that would otherwise
           be enforced under state law.” Cohen, 501 U.S. at 671; cf.
           Dietemann v. Time, Inc., 449 F.2d 245, 249 (9th Cir. 1971)
           (“The First Amendment is not a license to trespass, to steal,
           or to intrude by electronic means into the precincts of
           another’s home or office.”).

               Janus did not alter these basic tenets of the First
           Amendment. The dangers of compelled speech animate
           Janus. 138 S. Ct. at 2463–64. The Court underscored that
           the pernicious nature of compelled speech extends to
           “[c]ompelling individuals to mouth support for views they
           find objectionable” by forcing them to subsidize that speech.
           Id. at 2463. For that reason, the Court condemned the
           practice of “automatically deduct[ing]” agency fees from
           nonmembers who were “not asked” and “not required to
           consent before the fees are deducted.” Id. at 2460–61.

               Employees, who are union members, experienced no
           such compulsion. Under Washington law, Employees were
           free to “join” WFSE or “refrain” from participating in union
           activities. See RCW 41.80.050. Washington and WFSE did
           not force Employees to sign the membership cards or retain
           membership status to get or keep their public-sector jobs.
           Employees repeatedly stated that they “voluntarily
           authorize[d]” Washington to deduct union dues from their
           wages, and that the commitment would be “irrevocable for a
           period of one year.” Washington honored the terms and
           conditions of a bargained-for contract by deducting union
           dues only from the payrolls of Employees who gave
           voluntary authorization to do so. See RCW 41.80.100(3)(a).
           No fact supports even a whiff of compulsion.
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 18 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 21 of 23




           18                   BELGAU V. INSLEE

               That Employees had the option of paying less as agency
           fees pre-Janus, or that Janus made that lesser amount zero
           by invalidating agency fees, does not establish coercion.
           Employees’ choice was not between paying the higher union
           dues or the lesser agency fees. Choosing to pay union dues
           cannot be decoupled from the decision to join a union. The
           membership card Employees signed, titled “Payroll
           Deduction Authorization,” begins with the statement: “Yes!
           I want to be a union member.” This choice to voluntarily
           join a union and the choice to resign from it are contrary to
           compelled speech. See Gallo Cattle Co. v. Cal. Milk
           Advisory Bd., 185 F.3d 969, 975 & n.7 (9th Cir. 1999); see
           also Bauchman for Bauchman v. W. High Sch., 132 F.3d
           542, 557–58 (10th Cir. 1997) (“a choice whether or not to
           sing songs she believe infringed upon” her First Amendment
           right “negates” “coercion or compulsion”); Kidwell v.
           Transp. Commc’ns Int’l Union, 946 F.2d 283, 292–93 (4th
           Cir. 1991) (“Where the employee has a choice of union
           membership and the employee chooses to join, the union
           membership money is not coerced.”). By joining the union
           and receiving the benefits of membership, Employees also
           agreed to bear the financial burden of membership.

               Janus does not address this financial burden of union
           membership. The Court explicitly cabined the reach of
           Janus by explaining that the “[s]tates can keep their labor-
           relations systems exactly as they are—only they cannot force
           nonmembers to subsidize public-sector unions.” 138 S. Ct.
           at 2485 n.27. Nor did Janus recognize members’ right to
           pay nothing to the union. The Court “was not concerned in
           the abstract with the deduction of money from employees’
           paychecks pursuant to an employment contract” nor did it
           give “an unqualified constitutional right to accept the
           benefits of union representation without paying.” Janus II,
           942 F.3d at 357–58. We join the swelling chorus of courts
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 19 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 22 of 23




                                    BELGAU V. INSLEE                             19

           recognizing that Janus does not extend a First Amendment
           right to avoid paying union dues. 5

               In an effort to circumvent the lack of compulsion,
           Employees define the relevant First Amendment right as the
           freedom not to pay union dues without “consent that amount
           to the waiver of a First Amendment right.” In arguing that
           Janus requires constitutional waivers before union dues are

                  5
                    See Mendez v. Cal. Teachers Ass’n, et al., 419 F. Supp. 3d 1182,
           1186 (N.D. Cal. 2020) (“As every court to consider the issue has
           concluded, Janus does not preclude enforcement of union membership
           and dues deduction authorization agreements . . . .”); Allen v. Ohio Civil
           Serv. Emps. Ass’n AFSCME, Local 11, 2020 WL 1322051, at *12 (S.D.
           Ohio Mar. 20, 2020) (noting “the unanimous post-Janus district court
           decisions holding that employees who voluntarily chose to join a union
           . . . cannot renege on their promises to pay union dues”). See, e.g., Fisk
           v. Inslee, 759 F. App’x 632, 633 (9th Cir. 2019); Creed v. Alaska State
           Emps. Ass’n/AFSCME Local 52, 2020 WL 4004794, at *5–10 (D.
           Alaska July 15, 2020); Molina v. Pa. Soc. Serv. Union, 2020 WL
           2306650, at *7–8 (M.D. Pa. May 8, 2020); Durst v. Or. Educ. Ass’n,
           2020 WL 1545484, at *4 (D. Or. Mar. 31, 2020); Bennett v. Am. Fed’n
           of State, Cty., and Mun. Emps., Council 31, AFL-CIO et al., 2020 WL
           1549603, at *3–5 (C.D. Ill. Mar. 30, 2020); Loescher v. Minn. Teamsters
           Pub. & Law Enf’t Emps.’ Union, Local No. 320 and Indep. Sch. Dist.
           No. 831, 2020 WL 912785, at *7 (D. Minn. Feb. 26, 2020); Quirarte v.
           United Domestic Workers AFSCME Local 3930, 2020 WL 619574,
           at *5–6 (S.D. Cal. Feb. 10, 2020); Hendrickson v. AFSCME Council 18,
           2020 WL 365041, at *5–6 (D.N.M. Jan. 22, 2020); Hernandez v.
           AFSCME Cal., 424 F. Supp. 3d 912, 923–24 (E.D. Cal. 2019); Smith v.
           Super Ct., Cty. of Contra Costa, 2018 WL 6072806, at *1 (N.D. Cal.
           Nov. 16, 2019); Oliver v. Serv. Emps. Int’l Union Local 668, 2019 WL
           5964778 (E.D. Pa. Nov. 12, 2019); Anderson v. SEIU, 2019 WL
           4246688, at *2 (D. Or. Sept. 4, 2019); Seager v. United Teachers L.A.,
           2019 WL 3822001, at *2 (C.D. Cal. Aug. 14, 2019); O’Callaghan v.
           Regents of Univ. of Cal., 2019 WL 2635585, at *3 (C.D. Cal. June 10,
           2019); Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857, 877 (C.D. Cal.
           2019); Cooley v. Cal. Statewide Law Enf’t Ass’n, 2019 WL 331170, at *2
           (E.D. Cal. Jan. 25, 2019).
 Case: 19-35137, 09/16/2020, ID: 11825619, DktEntry: 74-1, Page 20 of 20
Case 1:18-cv-01660-AWI-EPG Document 72 Filed 09/17/20 Page 23 of 23




           20                    BELGAU V. INSLEE

           deducted, Employees seize on a passage requiring any
           waiver of the First Amendment right to be “freely given and
           shown by ‘clear and compelling’ evidence.” Janus, 138
           S. Ct. at 2486. This approach misconstrues Janus. The
           Court considered whether a waiver could be presumed for
           the deduction of agency fees only after concluding that the
           practice of automatically deducting agency fees from
           nonmembers violates the First Amendment. It was in this
           context that the Court mandated that nonmembers “freely,”
           “clearly,” and “affirmatively” waive their First Amendment
           rights before any payment can be taken from them. Id. The
           Court discussed constitutional waiver because it concluded
           that nonmembers’ First Amendment right had been
           infringed, and in no way created a new First Amendment
           waiver requirement for union members before dues are
           deducted pursuant to a voluntary agreement.

               We note that there is an easy remedy for Washington
           public employees who do not want to be part of the union:
           they can decide not to join the union in the first place, or they
           can resign their union membership after joining. Employees
           demonstrated the freedom do so, subject to a limited
           payment commitment period. In the face of their voluntary
           agreement to pay union dues and in the absence of any
           legitimate claim of compulsion, the district court
           appropriately dismissed the First Amendment claim against
           Washington.

                AFFIRMED.
